Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 1 of 27

  

ATTORNEY

a
>
~y

dD k _ myers brier& kelly.

February 8, 2019

VIA ECF

Judge Thomas I. Vanaskie
JAMS, Inc.

1717 Arch St., Suite 3810
Philadelphia, PA 19103

Re: Letter Brief re Asserted “Key Custodians,”
CFPB v. Navient Corp. et al., No. 3:17-CV-00101 (M.D. Pa.)

Dear Judge Vanaskie:

Pursuant to Special Master Order #5 dated February 5, 2019, Defendants respectfully
submit this letter responding to the CFPB’s request for additional email custodians to be
searched and responsive documents produced.

Defendants do not understand on what basis the CFPB asserts that additional custodians
should be searched at this late stage. The CFPB agreed over eight months ago to what it termed
a “global compromise” regarding the scope of Defendants’ email search. Further, this demand is
especially unreasonable because the CFPB has had the documents it claims prompted its request
for anywhere from seven months to a year. Accordingly, the CFPB cannot meet its burden to
show that it is entitled to additional documents. See Enslin vy. Coca-Cola Co., No. 2016 WL
7042206, at *3 (E.D. Pa. June 8, 2016) (“[T]he burden appropriately lies with the requesting
party to show that the responding party’s search was inadequate”).

Some context is in order. In early 2018, the parties had a dispute regarding the scope of
Defendants’ email review. Defendants sought to review emails that hit on search terms related to
the policies identified by the CFPB as allegedly unlawful, such as, for example, the call flow that
the CFPB relies on for its claim that Defendants steered borrowers into forbearance. The CFPB,
by contrast, insisted on broader search terms that would have resulted in Defendants reviewing
close to a million emails. Defendants objected given the burden of reviewing such a significant
number of emails that were, at best, only tangentially related to the claims at issue.

The dispute went before Judge Mariani, who on May 4, 2018, ordered the parties to meet
and confer and come to an agreement regarding the scope of Defendants’ email review. Doc. 89
at 2-3. The parties followed the Court’s instructions, conferring multiple times and for many
hours throughout May 2018. As part of that conferral process, the CFPB asked Defendants to
“provide the Bureau with the custodians whose records Defendants applied the search terms to
and the custodians’ respective titles during the applicable time period.” Ex. 1, at 1. The CFPB

425 Spruce Street Suite 200 Scranton, PA 18503 | p (570} 342-6100 f (570) 342-6147 www.mbkiaw.com
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 2 of 27

Judge Thomas I. Vanaskie
February 8, 2019
Page 2

explained that the “custodians’ titles during the relevant time period ... is crucial to our ability to
reach an agreement.” Ex. 2, at 1.

On May 21, 2018, Defendants provided the CFPB the requested information (Ex. 3), and
the parties continued to confer, including exhaustively discussing changes to Defendants’
proposed custodian list. The CFPB requested that Defendants add custodians who supervised
call centers and who were involved in auditing calls with customers about repayment options.

To be certain that Defendants identified the correct additional custodians, Defendants asked the
CFPB to clarify the level of custodians it sought to add. Ex. 4, at 2 (“Please confirm which level
of custodian you are interested in.”), The CFPB informed Defendants that it sought custodians—
both supervisors of call centers and call auditors—who were at the “lowest level.” Ex. 4, at 2;
Ex. 5, at 6, n. 3(3). Defendants, following the CFPB’s explicit direction, added additional
custodians who met that criteria.

On May 31, 2018—after significant revisions to the search terms for existing custodians
and the addition of new custodians—the parties finally reached “the Bureau’s global
compromise.” Ex. 5, at 4-7. That agreement codified the CFPB’s request for new custodians.
With respect to call center supervisors, the CFPB wrote as follows:

A random sampling of two individuals responsible for managing call centers on the
federal loan servicing side of the business. (We request that the sample be drawn
from employees who were employed by the company on January I, 2013 in the
lowest level of management over a single entire servicing call center as of that date,
and who were employed in that position for at least one year. Once the pool of
potential employees is identified, select the first two individuals in alphabetical
order.)

Ex. 5, at 6, n. 3(3) (emphasis added). At the Court’s direction, the CFPB then filed a letter with
the Court, approved by Defendants, confirming this agreement. Doc. 93. Defendants then
undertook an enormous burden to conduct its email review, hiring more than 100 contract
attorneys to review about a million documents as expeditiously as possible, ahead of the then-
current fact discovery deadline of August 9, 2018.

This May 31, 2018 comprehensive agreement should be the end of the issue. The parties
engaged in extensive discussions regarding the scope of Defendants’ email review—discussions
that explicitly included which custodians the CFPB wanted Defendants to include—and then
reached a “global compromise.” It is unreasonable for the CFPB to ignore that agreement and
now demand that Defendants search the emails of additional custodians, more than eight months
after that agreement was reached and relied upon and four months after review was completed
and the final documents were produced. See Harry M. v. Pennsylvania Dep't of Pub. Welfare,
2011 WL 53047, at *2 (M.D. Pa. Jan. 7, 2011) (denying plaintiffs motion to compel additional
document production because the parties already reached an agreement regarding defendants’
electronic document search protocol).
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 3 of 27

Judge Thomas I. Vanaskie
February 8, 2019
Page 3

Even if the May 2018 agreement did not conclusively resolve this issue, there can be no
dispute that the CFPB’s specific requests are improper. First, the CFPB argues that it should be
entitled to the emails of Matthew Bailer, who managed some of Defendants’ call centers for a
year before he left the company in February 2012. But the CFPB itself explicitly excluded Mr.
Bailer from its request for custodians. In the May 2018 agreement, the CFPB confirmed that it
requested a sample of “employees who were employed by the company on January 1, 2013 in
the lowest level of management over a single entire servicing call center as of that date.” Ex. 5,
at 6, n. 3(3). Mr. Bailer did not work for Defendants on January 1, 2013; he left the company in
February 2012. He also was not in the lowest level of management. The CFPB knows these
facts, as it put them in its letter requesting Mr. Bailer’s emails. Nevertheless, the CFPB omitted
that its own criteria excluded Mr. Bailer from the list of potential custodians.

Moreover, the document the CFPB uses to argue that it needs Mr. Bailer’s emails—a
2010 memorandum from Mr. Bailer—was produced to the CFPB over seven months ago, in July
2018. The CFPB has had this document in its possession since that time, and, in fact, the CFPB
deposed Mr. Bailer regarding this document in November 2018. If the CFPB believed it was
entitled to or needed Mr. Bailer’s emails (notwithstanding its own request and the parties’
agreement to the contrary), the time to raise that issue would have been months ago, not at this
late date as the parties are moving to wrap up discovery.

The CFPB’s insistence that Defendants search custodians related to loan securitization is
equally baseless. As an initial matter, it is not clear to Defendants how the emails of its
employees who dealt with loan securitization would be relevant to this case. There is no mention
in the CFPB’s complaint of securities or securitization. In any event, Defendants already fully
responded to the CFPB’s document request at issue, which seeks “Tajll documents relating to any
evaluation, auditing, monitoring, oversight, due diligence, quality assurance, or compliance
review (including those conducted by or on behalf of an investor or trustee of a loan
securitization trust) relating to communications with or enrollment of borrowers in forbearance
or any type of income-driven repayment plan.”

After the CFPB served this request, counsel interviewed employees responsible for
performing and coordinating audits and reviews, and those employees confirmed that there had
been no internal audits or reviews on behalf of investors or trustees related to forbearance or
income-driven repayment plans. Therefore, there were no relevant custodians for the
parenthetical reference in the CFPB’s document request. Defendants produced responsive third-
party audits more than a year ago, in January 2018, and in July 2018, produced emails from the
custodians primarily responsible for the auditing, monitoring, and quality assurance related to
communications with borrowers about repayment options. The CFPB has had these documents
in its possession for many months, and has already deposed the relevant custodians, never once
raising an issue with Defendants’ productions until its letter to the Special Master on January 29,
2018.

As support for its argument that Defendants should be required to conduct this eleventh-
hour email review, the CFPB cites two out-of-circuit cases that are, at best, inapposite, and to the
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 4 of 27

Judge Thomas I. Vanaskie
February 8, 2019
Page 4

extent they are relevant, actually support Defendants’ position. First, the CFPB points to
California Earthquake Auth. v. Metro. W. Secs., LLC, 2012 WL 5880345 (E.D. Cal. Nov. 21,
2012) for the unremarkable proposition that the producing party must identify the appropriate
custodians. That is of course true—and is exactly what Defendants did. In fact, Defendants not
only identified them, but engaged in extensive discussions with the CFPB regarding those
custodians, clarified which custodians the CFPB was interested in, and then added additional
custodians to satisfy the CFPB. Second, the CFPB cites Dryer v. Nat'l Football League, 2012
WL 12895563 (D. Minn. May 21, 2012), but in that case the court actually denied the plaintiff's
request with respect to four out of the five additional custodians from whom the plaintiff sought
electronically stored information, ruling that the burdens outweighed the likely benefit. Jd. at *7.

The parties engaged in extensive discussions—and disagreements—over the scope of
Defendants’ email review, but ultimately reached an agreement. In light of those discussions,
the CFPB’s January 29, 2019 representation that they have recently “noticed two problematic
deficiencies” in the email custodians (without disclosing that the CFPB defined the applicable
criteria) is revealing. The CFPB should not be allowed to renege on the parties’ agreement and
re-trade the deal at this late stage.

Respectfully,

C
DTB:cak
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19

Exhibit |

Page 5 of 27

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 6 of 27
1700 G Street NW,
Washington, DC 20552

May 10, 2018

Via E-Mail to Defendants’ Counsel

 

 

Re: Consumer Financial Protection Bureau v.
Navient Corp., et al., Case No. 3:17-CV-00101-RDM

Dear Counsel:

I write in connection with the Court’s May 4 Order directing the parties to confer
on search terms associated with Defendants’ obligation to search for and produce
responsive, non-privileged email communications.

As discussed during our meeting yesterday, the Bureau proposed the following:

1. For requests where Defendants previously provided the Bureau with search terms
(via December 6, 2017 and February 5, 2018 emails), reducing the proximity
limiters associated with the search terms to eliminate from the universe
documents that are unlikely to be relevant. Thus, for the 50, 25, and 15 proximity
limiters that Defendants originally used, cut those down to 30, 20, and 12. The
Bureau also requested that Defendants calculate (in the same manner that they
originally calculated the number of unique documents) the number of unique
documents that would result from such a reduction.

2. For requests where Defendants have not provided the Bureau with search terms
(including requests 4, 7, 14, 16, and 17 to Navient Solutions), Defendants would
provide the Bureau with the search terms, if any, it originally used in connection
with those searches, and the Bureau would propose edits to those search terms.
Defendants stated that they did not think that they had unique search terms for
these requests and thought that other search terms encompassed these requests.
Defendants also stated a willingness to consider any search terms the Bureau
proposes in connection with these requests if the Bureau believes that the
previously produced search terms do not cover these requests. It would be helpful
if you could confirm whether any independent search terms exist in connection
with these requests, so that the Bureau knows whether we should wait to receive
search terms from you or proceed with crafting ones targeted to the requests (if
necessary).

3. For all requests, Defendants would provide the Bureau with the custodians whose
records Defendants applied the search terms to and the custodians’ various titles
during the applicable time period. You indicated that pulling historic titles could
delay the turnaround time. We explained that historic titles will help avoid the
scenario where an individual’s current title is not reflective of their prior
responsibilities and thus not probative of whether they were a proper custodian.
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 7 of 27

One thing we asked was what system is being used to review Defendants’
documents, and you informed us that it is Relativity. In our Relativity-based review of
Bureau documents, we noticed that, because Relativity automatically stems search
terms (i.e., searches for variations of search terms), some search terms ended up
sweeping in variations that would lead to too many false positives. To the extent you
have not done so, we would appreciate it if you could run a report showing all of the
variations of each search term that Relativity sweeps in due to stemming, as that may
reveal terms for which stemming needs to be turned off, which may in turn significantly
reduce document counts. We are happy to have our e-discovery specialist walk through
the process of generating the stemming report, and we also would be happy to review
the stemming report to locate terms for which we believe that stemming can be turned
off.

We look forward to receiving the foregoing information and would appreciate
receiving it on a rolling basis, as you indicated that (i) you already have data on the
effect of our proposal to significantly reduce proximity limiters and (ii) marshaling the
titles of custodians could slow the process. The stemming report can be quickly
generated, and we would be happy to review that as soon as possible as well.

There were two other topics we discussed in connection with searches of
Defendants’ email. First, the Bureau indicated that the universe of documents that
Defendants must search has changed. During the hearing, the parties discussed an
original universe of approximately 1 million emails, but that figure was based on
Defendants’ temporal limitations to discovery, which the parties were also litigating.
The Court has since established the relevant period for discovery, which limits discovery
on certain requests while expanding it for others. And the Court stated that the
categories of documents we requested are potentially relevant. We do not understand
you to dispute the Court’s ruling on the dates, the potential relevance of the categories,
or the fact that it does change the universe of emails that are at issue. But we do
understand that you dispute whether the Court’s order on the relevance of emails and
the applicable time periods means that you must search for relevant emails from the
allowable time period that are electronically stored on the Email Xtender system that
Defendants maintain. While it appears that we are far apart on this particular issue (the
Bureau understanding that Defendants should. search the legacy system for responsive
emails because the Bureau never agreed to exclude that system and it sought emails
from the entire period, and Defendants understanding that it has no general obligation
to search the legacy system for responsive emails, in part because the Bureau did not
explicitly raise the issue of the legacy system before the Court, including Defendants’
alleged burden associated with accessing this system), we are hopeful that continued
conferrals will help resolve this issue along with the others.

Second, the parties also discussed a proposal from Defendants whereby
Defendants have crafted new search terms using terms contained within policies,
procedures, job aides, and the like that the Bureau previously identified in connection
with Defendants’ 30(b)(6) of the Bureau. While this approach is similar to the approach
Defendants presented to the Court, we nonetheless agreed to review the search terms
and hit counts associated with Defendants’ proposal. Defendants’ proposal also included

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 8 of 27

running searches based on “letter codes” that you represented stay the same as a letter is
revised over the years. We noted that this is an interesting approach and are willing to
look at the search terms you provide in connection with it. One concern with this
approach is that it appears to focus on specific documents and not the broader issues. In
any event, we will review the search terms you provide. With respect to Defendants’
internal discussions about the contract with the Education Department, Defendants
asked the Bureau to propose search terms. We suggested that you use the same searches
that you used when searching for external communications with the Education
Department about this topic. You indicated that that resulted in too many documents to
review. Accordingly, we look forward to seeing how the Bureau’s proposal to reduce
proximity limiters and to review the stemming report for all searches affects this
category of documents in particular. If proximity limiters and possible elimination of
stemming for certain search terms are ineffective at eliminating potentially irrelevant
information, we will gladly propose search terms.

I believe this covers the parties’ deliverables and initial proposals. If I've
inadvertently misstated your position, I apologize and welcome any clarification.

We will follow up with another communication regarding the other topics we
discussed yesterday that are not subject to the Court’s May 4 Order.

Regards,
/s/ Nicholas Lee

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 9 of 27

Exhibit 2
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 10 of 27

1700 G Street NW,
Washington, DC 20552

May 18, 2018
Via E-mail to Defendants’ Counsel

Re: Consumer Financial Protection Bureau v. Navient
Corp., et al., Case No. 3:17-CV-00101

Counsel:

I write in connection with the parties’ ongoing discussions regarding the Court’s May 4
Order.

First, part of the Bureau’s May 17 proposal concerning searches for documents
responsive to category 3 (also known as Request 7 to Navient Solutions) would require
Defendants to search additional custodians’ email using new search terms that the Bureau
provided and “the searches relating to Counts I and II that you referenced on May 11.” During
yesterday’s call, the Bureau agreed to identify additional, specific searches for category 3. A
complete list of custodians and search terms we are proposing for category 3 is attached.

Second, there are a variety of items that the parties owe each other. During yesterday’s
call, you indicated that your new proposal for search terms, which you sent to us on May 14,
builds off of the search terms you used to produce the figures contained in your April 9 letter to
the Court (Doc. 83). We requested that you provide us with the searches you used to produce the
figures in your April 9 letter. This will help the Bureau understand how your new proposal
differs from searches underlying the approach you presented to the Court, and will allow us to
provide feedback on the proposal. You also agreed to provide custodians’ titles during the
relevant time period. As we noted, this information is crucial to our ability to reach an
agreement. We also reiterate our request for search term reports for the same categories and time
period reflected in the reports you provided on May 11, but using your original, larger proximity
limiters of 50, 25, and 15, instead of the reduced limiters of 30, 20, and 12 that the Bureau
proposed. By holding the relevant time period constant, such reports would enable the parties to
assess how effective the Bureau’s across-the-board reduction in proximity limiters is in
eliminating documents that are unlikely to be responsive. We would appreciate receiving this
information by Monday so that we can consider it prior to our Tuesday meeting. And, should you
have new concerns with any of the proposals the Bureau has presented, please feel free to let us
know in writing before our Tuesday meeting.

The Bureau agreed to share the contact information of a Bureau IT professional so that
the parties’ respective IT personnel can discuss how to quantify the effect of the Bureau’s
proposal that only inclusive emails need to be reviewed. Her name is Tracy Van Atta, her phone
number is 202-435-9779, and she is available for a call on Monday, May 21, from 2:30 PM to
5:30 PM. If that time does not work, feel free to suggest an alternative. If Defendants’ counsel
will be on the call, please advise the Bureau by noon on Monday so that a Bureau attorney can
participate as well. Quantifying the effect of this offer is important because we expect it to
significantly reduce the volume of email that would need to be reviewed.

 

 

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 11 of 27

We look forward to receiving the information requested above and continuing to meet
and confer to reach an agreement on these and other issues.

Regards,
/s/ Nicholas Lee

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 12 of 27

Exhibit 3
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 13 of 27

Dryhurst, Karin

From: Dryhurst, Karin

Sent: Monday, May 21, 2018 4:47 PM

To: Lee, Nicholas (CFPB); Jabbour, Nicholas (CFPB); Johnson, Ebony (CFPB); Matthews, Andrea (CFPB);
Arreaza, Manuel (CFPB); Kim, Thomas (CFPB); Dudley, David (CFPB); Wagman, Lawrence (CFPB)

Cc; Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Hart, Gideon; Dan Brier; Donna Walsh

Subject: CFPB v. Navient Corp. et al (M.D. Pa.)

Attachments: Category 1 Emails re Policies.pdf; Category 2 Emails re Audits.pdf; Category 4 Emails re IDR

Notices.pdf; Category 5 Internal Emails re ED.pdf; Email Custodian Titles. pdf; April 9 Search
Terms.pdf; Proposed Category1.pdf; Proposed Category 2.pdf; Proposed Category A,pdf; CFPB
Category 3 Terms.pdf

Nick —
Attached are the documents we discussed.

1, Search term reports for Categories 1, 2, 4, and 5 using the broader proximity limiters.

Titles for the custodians we have searched for Categories 1-5.

3. Search terms used for the proposal for Categories 1 and 4 in our April 9 letter, and search term reports for our
current proposal! for Categories 1, 2, and 4.

4. Search term report for the CFPB’s proposed Category 3 search terms run against the attached custodians.

N

Thanks,
Karin

Karin Dryhurst | WilmerHale
1875 Pennsylvania Avenue NW
Washington, DC 20006 USA

+1 202 663 6248 (t)

+1 202 663 6363 (f)
karin.dryhurst@wilmerhale.com

Please consider the environment before printing this email.

 

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all
copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 14 of 27

CONFIDENTIAL
For discussion purposes

Email Custodian Titles (Categories 1-5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Worker Effective Date Job Title
Amanda LaPenta 12/17/2012 Project Coordinator
Amanda LaPenta 8/1/2015 Customer Correspondence Mgr
Amanda LaPenta 9/12/2015 Customer Correspondence Manager
Angela Kamionka 1/1/2010 Director
Angela Kamionka 1/3/2015 Senior Director, Office of the Customer Advocate
Brian Lanham 6/27/2009 Dir Credit & Mkting Analytics
Brian Lanham 1/28/2010 Sr Dir Operation Data Mgmt
Brian Lanham 7/21/2012 Vice President, Operations Support
Brian Lanham 3/29/2014 VP Servicing Call Center
Brian Lanham 7/18/2015 VP, Call Center
Cheryl Hammes 1/1/2010 Dir Business Solutions
Cheryl Hammes 4/25/2015 Dir Change Management
Daniel Yost 6/27/2009 VP Guarantor Servicing & Comp!
Daniel Yost - 2/4/2010 VP Title IV Srvcg Contract Mgt
Eileen Herbert 7/1/2009 Sr Compliance Coordinator
Hans Stullken 7/15/2006 Director
Hans Stullken 7/20/2013 Director, Customer Experience
Hans Stullken 1/4/2016 Sr Dir, Office of the Customer Experience
Holli Jeckell 7/11/2009 Tech Training Spec II
Holli Jeckell 12/26/2009 Manager
Holli Jeckell 10/26/2013 Customer Experience Manager
Jamie Hedge 7/1/2009 Dir Customer Set Up Ops
Jamie Hedge 4/17/2010 Project Manager
Jeanine Pysniak 7/11/2009 Customer Advocate II
Jeanine Pysniak 8/16/2014 Sr Compliance Coordinator
Jennifer Domenick 1/1/2010 Dir Coll Direct Mail Channel
Jennifer Domenick 4/28/2012 Dir Collection Strategies
Jennifer Domenick 7/18/2015 Dir, Monitoring & Testing
Jennifer Domenick 1/4/2016 Sr Dir, Asset Recovery Compliance
Judith Grassi 6/30/2009 VP & Pres & Region Head-Sales
Judith Grassi 9/4/2010 VP CPS Strat Imp & Sales Rprtg

VP, Client Management Department of Education
Judith Grassi 11/3/2012 Loan Services

 

 

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 15 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

For discussion purposes
Kevin Woods 6/27/2009 Sr Dir Guar Serv Data Mgmt&Com
Kevin Woods 8/31/2009 Sr Dir Title IV Servicing
Kevin Woods 1/4/2016 VP, Title IV Servicing
Lisa Stashik 11/28/2009 Sr Dir, Ofc of Cust Advocate
Lisa Stashik 1/28/2010 VP Office of Customer Advocate
Lisa Stashik 7/18/2015 VP, OCA, Customer Experience & Training
Marjorie Belton 6/30/2009 Sr Dir&Pres, Regions Educ Lend
Marjorie Belton 10/30/2010 Sr Dir TitlelVSrvcg Cntrct Mgt
Michael Maier 12/28/2009 SVP Operations Support
Michael Maier 2/24/2011 SVP Loan Operations
Michael Maier 7/18/2015 SVP, Strategic Initiative
Michael Outten 6/27/2011 Collections Spec | - Educ
Michael Outten 10/13/2012 Project Coordinator
Michael Outten 8/29/2015 Communications Project Manager
Patricia Novrocki 7/11/2009 Manager
Patricia Novrocki 12/8/2012 Training Director, Loan Operations
Patricia Novrocki 12/17/2016 Dir, Loan Operations Training
Patricia Peterson 6/27/2009 Sr Dir Priv Cred, Admin&Stragy
Patricia Peterson 7/25/2009 VP Priv Cred Coll&APG Bus Supp
Patricia Peterson 1/4/2016 SVP, Operations Support
Patricia Potomis 7/1/2009 Director
Patricia Potomis 7/29/2010 Sr Dir, Servicing Compliance
Paul Mayer 1/1/2010 SVP, Corporate Development
Rich Nickel 1/1/2010 SVP & Pres, USA Funds Services
Rich Nickel 2/6/2010 SVP Dept of Ed Services
Robert Leary 8/8/2009 Maing Dir, Corp Development
Robert Leary 1/28/2010 VP Title IV Srvcg Contract Mgt
Robert Sommer 1/1/2010 Managing Dir, Loan Policy
Robyn Hughes 7/21/2014 Sr Technical Solutions Consultant
Robyn Hughes 11/7/2015 School Ombudsman
Sara Patterson 1/1/2010 Dir Contract Admin
Sara Patterson 12/5/2015 Dir, Title IV Servicing Contract Admin
Troy Standish 6/27/2009 VP Operations, PA
Troy Standish 1/1/2010 VP Pennsylvania Operations
Troy Standish 1/28/2010 SVP, Servicing Operations

 

 

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 16 of 27

CONFIDENTIAL
For discussion purposes

 

 

Troy Standish

 

7/18/2015

SVP, Default Prevention

 

 

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 17 of 27

Exhibit 4

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 18 of 27

Dryhurst, Karin

From: Lee, Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>

Sent: Wednesday, May 23, 2018 5:35 PM

To: Dryhurst, Karin; Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Hart, Gideon; Dan Brier;
Donna Walsh

Cc: Johnson, Ebony (CFPB); Arreaza, Manuel (CFPB); Matthews, Andrea (CFPB); Dudley, David (CFPB); Kim,
Thomas (CFPB); Jabbour, Nicholas (CFPB)

Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.) - Summary of Proposal

Karin:

Regarding your questions below, | can confirm your understanding with respect to bullets 1 and 2. With respect to bullet
3, the custodians that the Bureau is interested in are those with responsibility for reviewing the quality of customer
service provided by call center customer service representatives on the federal loan servicing side of the business—i.e.
those quality assurance staff at the lowest level of call listening. We can confirm your understanding with respect to the
time period applicable to the review of employees’ emails for category 3.

Earlier today, you proposed requesting from the Court a one-week extension to the May 25 deadline set in the Court’s
May 4 Order. We are amenable to such an extension. | will circulate draft language shortly.

As to rescheduling this evening’s call, we are available Friday between 11:30 a.m. and 2:30 p.m. | understand that Dan
may not be available in this window but hope that we can move forward nonetheless. We can use the following dial-in:

877-849-6920
14273230

Regards,
Nick

 

From: Dryhurst, Karin [mailto:Karin.Dryhurst@wilmerhale.com]
Sent: Wednesday, May 23, 2018 1:37 PM
To: Lee, Nicholas (CFPB); Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Hart, Gideon; Dan Brier; Donna

Walsh
Cc: Johnson, Ebony (CFPB); Arreaza, Manuel (CFPB); Matthews, Andrea (CFPB); Dudley, David (CFPB); Kim, Thomas

(CFPB); Jabbour, Nicholas (CFPB)
Subject: RE: CFPB v. Navient Corp. et al (M.D. Pa.) - Summary of Proposal

Nick,

Thank you for the draft proposal. Following up on our discussion, we are running the searches and analytics in response
to your proposal and hope to have answers as soon as possible. In the meantime, we wanted to make sure we

understand a few points.

1. The search term reports sent on May 11 use the proximity limiters of 30, 20, and 12. We understood from our
discussion yesterday that the limiters would change from 30 to 25, from 20 to 15, and from 12 to 10. This seems
consistent with your written proposal, but please confirm.

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 19 of 27

2. With respect to inclusive emails, our understanding from our discussion on May 17 was that non-inclusive
emails need not be reviewed or produced. We clarified this point on May 17 and understood you to agree given
our concern with producing documents that have not been reviewed.

3. We understood from our discussion yesterday that the customer quality custodians would be the first level of
management above the actual call listeners. The written proposal suggests you would like the individuals at the
lowest level of call listening. Please confirm which level of custodian you are interested in. In addition, we
understand that we would be searching emails for the new custodians limited to the timeframe they were in the
relevant position in call center management and customer quality. Please let us know.

As discussed, once we have the numbers, we will need to discuss the proposal with our client. In particular, we need an
understanding of the burden of the proposed additional custodians before we can provide an educated response. We
are working quickly to gather all the relevant data points.

Thanks,
Karin

 

 

From: Lee, Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>
Sent: Tuesday, May 22, 2018 5:08 PM

To: Dryhurst, Karin <Karin.Dryhurst@wilmerhale.com>; Paikin, Jonathan <Jonathan.Paikin@wilmerhale.com>; Martens,
Matthew T. <Matthew.Martens@wilmerhale.com>; Kearney, Daniel P. <Daniel.Kearney@wilmerhale.com>; Hart,
Gideon <Gideon.Hart@wilmerhale.com>; Dan Brier <dbrier@mbklaw.com>; Donna Walsh <dwalsh@mbklaw.com>

Cc: Johnson, Ebony (CFPB) <Ebony.Johnson@cfpb.gov>; Arreaza, Manuel (CFPB) <Manuel.Arreaza@cfpb.gov>;
Matthews, Andrea (CFPB) <Andrea.Matthews@cfpb.gov>; Dudley, David (CFPB) <David.Dudley@cfpb.gov>; Kim,
Thomas (CFPB) <Thomas.Kim@cfpb.gov>; Jabbour, Nicholas (CFPB) <Nicholas.Jabbour@cfpb.gov>

Subject: CFPB v. Navient Corp. et al (M.D. Pa.) - Summary of Proposal

Counsel:

Attached is a summary of the current proposal under consideration by the parties. Please let me know if the summary is
inconsistent with your understanding of the proposal.

Regards,
Nick

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 20 of 27

Exhibit 5

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 21 of 27

Dryhurst, Karin

From: Lee, Nicholas (CFPB) <Nicholas.Lee@cfpb.gov>

Sent: Thursday, May 31, 2018 12:52 PM

To: Dryhurst, Karin; Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Hart, Gideon; 'Dan Brier’;
‘Donna Walsh’

Ce: Johnson, Ebony (CFPB); Arreaza, Manuel (CFPB); Matthews, Andrea (CFPB); Dudley, David (CFPB); Kim,
Thomas (CFPB); Jabbour, Nicholas (CFPB)

Subject: RE: CFPB v. Navient - Search Terms Agreement

Attachments: Joint Ltr to Court - 5.31.18 - Draft (WH edits)_(167940524) _(1).pdf; Summary of Agreement -
5.31.18.pdf

Thanks, Karin.

We’ve updated both documents accordingly. The revised summary of the agreement is attached. Also attached is the
revised joint letter.

Please note that | corrected the date of the Court’s memorandum opinion from May 5 to May 4. | don’t anticipate any
concern with the change, but please confirm Defendants’ consent to the Bureau’s filing of the attached joint letter with
that minor change.

Regards,
Nick

 

From: Dryhurst, Karin [mailto:Karin.Dryhurst@wilmerhale.com]

Sent: Thursday, May 31, 2018 12:34 PM

To: Lee, Nicholas (CFPB); Paikin, Jonathan; Martens, Matthew T.; Kearney, Daniel P.; Hart, Gideon; ‘Dan Brier’; ‘Donna
Walsh’

Cc: Johnson, Ebony (CFPB); Arreaza, Manuel (CFPB); Matthews, Andrea (CFPB); Dudley, David (CFPB); Kim, Thomas
(CFPB); Jabbour, Nicholas (CFPB)

Subject: RE: CFPB v. Navient - Search Terms Agreement

Nick,

Thanks for sending along. The summary of the agreement is consistent with our understanding, but there appears to be
an inadvertent error in footnote 3. The first sentences of paragraphs #2 and #3 accurately refer to two custodians, but
both paragraphs refer to three custodians in the parenthetical describing the sample. We assume you meant to change
those references to “the first two individuals in alphabetical order.” Please confirm.

In addition, we made one change to the letter to refer to the Court’s memorandum opinion. Please let us know if you
would like to discuss.

Thanks,
Karin

 

From: Lee, Nicholas (CFPB)

Sent: Thursday, May 31, 2018 11:20 AM

To: Dryhurst, Karin ; Paikin, Jonathan ; Martens, Matthew T. ; Kearney, Daniel P. ; Hart, Gideon ; ‘Dan Brier’ ; 'Donna
Walsh’

Cc: Johnson, Ebony (CFPB) ; Arreaza, Manuel (CFPB) ; Matthews, Andrea (CFPB) ; Dudley, David (CFPB) ; Kim, Thomas

1
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 22 of 27

(CFPB) ; Jabbour, Nicholas (CFPB)
Subject: CFPB v. Navient - Search Terms Agreement

Counsel:

Please find attached a draft joint letter to the Court regarding the parties’ agreement. Also attached for your records is a
summary of the agreement, as we discussed this morning. As it relates to the sampling of QA staff for category 3, the
parties understand that the sample will be drawn from the quality assurance group that Ms. Dryhurst described
yesterday. Per Ms. Dryhurst, these individuals listen to servicing calls for quality and compliance.

Regards,
Nick

Nicholas Lee

Enforcement Attorney

Consumer Financial Protection Bureau
202 435 7059

nicholas.lee@cfpb.gov
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the
e-mail and any attachments. An inadvertent disclosure is not intended to waive any privileges.

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 23 of 27

1700 G Street NW,
Washington, DC 20552

May 31, 2018

 

Filed Via ECF

The Honorable Robert D. Mariani

U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue

Scranton, PA 18503

Re: Consumer Financial Protection Bureau v. Navient Corp., et al. , Case
No. 3:17-CV-00101-RDM

Dear Judge Mariani:

The Bureau writes in connection with the Court’s May 29 Order (Doc. 92)
directing the parties to “file a joint letter advising the Court whether they have
reached an agreement on the search terms Defendants shall use to respond to
Plaintiff s request for certain internal and external emails.” The parties have
reached an agreement on search terms for all five categories of emails at issue
during the April 17 hearing. Defendants have reviewed this letter and have
authorized the Bureau to file it on behalf of all parties to this litigation.

Respectfully,
/s/ Nicholas C. Lee

CC: All counsel (via operation of ECF)

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 24 of 27

Categories 1,2, 4, and 5

For these categories, the Bureau’s global compromise consists of the following:

Search Terms: Subject to the proposed modifications identified below, Defendants will use
the search terms attached to Ms. Dryhurst’s May 11 email to the Bureau. The attachments are
titled “Category 1 Emails re Policies.pdf,” “Category 2 Emails re Audits.pdf,” “Category 4
Emails re IDR Notices.pdf,” and “Category 5 Emails re ED.pdf.”

o Modification of Category 1 searches: Eliminate all searches referencing “cosign*”
or “(renew* OR recertif*).”

o Modification of Category 4 searches: Eliminate the searches in footnote 1.
Proximity limiters: An across-the-board reduction in proximity limiters from 50, 25, and 15
to 25, 15, and 10, respectively.

Documents with hits: Only documents with hits need to be reviewed for responsiveness. If a
document with a hit is responsive, its non-privileged family members without hits must be
produced. If a document with a hit is not responsive, its family members without hits need
not be reviewed or produced.

Inclusive emails: Non-inclusive emails (as defined by Relativity) need not be reviewed or
produced.

o Relativity defines an inclusive email as “An email that contains unique content not
included in any other email, and thus, must be reviewed. An email with no replies or
forwards is by definition inclusive. The last email in a thread is also by definition
inclusive.” Relativity defines a non-inclusive email as “An email whose text and
attachments are fully contained in another (inclusive) email.”

Email Xtender: No documents stored exclusively on Email Xtender need to be reviewed or
produced,

Category 3

For this category, the Bureau’s global compromise consists of the following:

Proximity limiters: Same as above.
Documents with hits: Same as above.
Inclusive emails: Same as above.
Email] Xtender: Same as above.

New Searches and Custodians:
o For the existing custodians” identified in footnote 2 below, add the following searches:

 

' Bliminated Searches:

1. (forbearance OR FORA OR FORV OR FORB) w/25 (advantage OR disadvantage) w/15
(borrow* OR consumer OR customer)

2. (forbearance OR FORA OR FORV OR FORB) w/25 (effective* OR ineffective*)

(forbearance OR FORA OR FORV OR FORB) w/25 (encourage* OR sell OR sold)

4, (forbearance OR FORA OR FORV OR FORB) w/25 (priority w/15 ("income-driven" OR
IDR OR IBR OR PAYE OR REPAYE))

5. (forbearance OR FORA OR FORV OR FORB) w/25 advis*

(forbearance OR FORA OR FORV OR FORB) w/25 alternative

7. (forbearance OR FORA OR FORV OR FORB) w/25 counsel

1oS)

a
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 25 of 27

1.

3.

((forbearance* OR FORA OR FORV OR FORB) OR ("income-driven" OR "income-
based" OR "income-contingent" OR “income based” OR “income driven” OR
“income contingent” OR IDR OR IBR OR PAYE OR REPAYE OR ICR)) w/10
(good OR better OR best OR bad OR wors* OR ideal OR prefer* OR priorit* OR
optimal OR first OR last OR always OR explor* OR temporar* or brief* OR
advantag* OR disadvantag* OR positive* OR negative* OR benefi* OR suited OR
suitable OR applicab* OR compar* OR default* OR push* OR steer* OR pressur*)

(fail* OR “does not” OR “did not” OR never OR inadequate* OR adequate* OR
insufficient* OR sufficient*) W/10 (mention* OR inform* OR told OR tell* OR
advis* OR advice OR communicat* OR explain* OR notif* OR present*) W/10
(forbearance* OR FORB OR FORA OR FORV OR “income-driven” OR “income
driven” OR “income-based” OR “income based” OR “income-contingent” OR
“income contingent” OR IDR OR IBR OR ICR)

steer* W/5 (borrower* OR consumer* OR customer* OR caller*)

o For the categories of new custodians? identified in footnote 3 below, use the following
searches:

 

? Existing Custodians:
Brian Lanham
Patricia Peterson
Jennifer Domenick
Eileen Herbert
Patricia Novrocki
Jeanine Pysniak
Troy Standish
Patricia Potomis
Angela Kamionka

23.

. Holli Jeckell

. Kevin Woods

. Robert Sommer
. Marjorie Belton
. Judith Grassi

. Cheryl Hammes
. Jamie Hedge

. Robyn Hughes

. Robert Leary

. Michael Maier

. Paul Mayer

. Rick Nickel

. Sara Patterson

Daniel Yost
> New Custodians:

 
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 26 of 27

1. ((forbearance* OR FORA OR FORV OR FORB) OR ("income-driven" OR "income-
based" OR "income-contingent" OR “income based” OR “income driven” OR
“income contingent” OR IDR OR IBR OR PAYE OR REPAYE OR ICR)) w/10
(good OR better OR best OR bad OR wors* OR ideal OR prefer* OR priorit* OR
optimal OR first OR last OR always OR explor* OR temporar* OR brief* OR
advantag* OR disadvantag* OR positive* OR negative* OR benefi* OR suited OR
suitable OR applicab* OR compar* OR default* OR push* OR steer* OR pressur*)

2. (fail* OR “does not” OR “did not” OR never OR inadequate* OR adequate* OR
insufficient* OR sufficient*) W/10 (mention* OR inform* OR told OR tell* OR
advis* OR advice OR communicat* OR explain* OR notif* OR present*) W/10
(forbearance* OR FORB OR FORA OR FORV OR “income-driven” OR “income
driven” OR “income-based” OR “income based” OR “income-contingent” OR
“income contingent” OR IDR OR IBR OR ICR)

3. steer* W/5 (borrower* OR consumer* OR customer* OR caller*)

4. ((forbearance* OR FORA OR FORV OR FORB) OR ("income-driven" OR "income-
based" OR "income-contingent" OR “income based” OR “income driven” OR
“income contingent” OR IDR OR IBR OR PAYE OR REPAYE OR ICR)) W/25
(suitability OR unsuit* OR appropriate* OR inappropriate* OR inapplicab* OR
advisable)‘

 

—_

Jack Remondi.

2. A random sampling of two individuals responsible for managing call centers on the

federal loan servicing side of the business. (We request that the sample be drawn from
employees who were employed by the company on January 1, 2013 in the lowest level of
management over a single entire servicing call center as of that date, and who were
employed in that position for at least one year. Once the pool of potential employees is
identified, select the first two individuals in alphabetical order.) The Bureau agrees to
limit the time period for discovery in this sample to the periods during which the
custodians were in the role of managing call centers on the federal loan servicing side of
the business.

A random sampling of two individuals responsible for reviewing the quality of customer
service provided by call center customer service representatives on the federal loan
servicing side of the business. (We request that the sample be drawn from employees

who were employed by the company on January 1, 2013 in the lowest level of reviewing
the quality of customer service provided by call center customer service representatives
on the federal loan servicing side of the business, and who were employed in that position
for at least one year. Once the pool of potential employees is identified, select the first
two individuals in alphabetical order.) The Bureau agrees to limit the time period for
discovery in this sample to the periods during which the custodians were in the role of
reviewing the quality of customer service provided by call center customer service
representatives on the federal loan servicing side of the business .

“ This search was previously identified as search #5 in the Bureau’s May 18 email to Defendants.
Case 3:17-cv-00101-RDM Document 214 Filed 02/08/19 Page 27 of 27

5. ((forbearance* OR FORA OR FORV OR FORB) OR ("income-driven" OR "income-
based" OR "income-contingent" OR “income based” OR “income driven” OR
“income contingent” OR IDR OR IBR OR PAYE OR REPAYE OR ICR)) W/2s
(cost OR expens* OR loss OR effective* OR ineffective* metric OR criteria)?

6. ((forbearance* OR FORA OR FORV OR FORB) OR ("income-driven" OR "income-
based" OR "income-contingent" OR “income based” OR “income driven” OR
“income contingent” OR IDR OR IBR OR PAYE OR REPAYE OR ICR)) W/25
(long W/5 term) OR (short W/5 term) OR limit*)°

 

> This search was previously identified as search #8 in the Bureau’s May 18 email to Defendants.
° This search was previously identified as search #9 in the Bureau’s May 18 email to Defendants.

 
